DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 and 9/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first/second device that is configurable to…” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The devices are described as medical devices to monitor therapy, configure therapy, perform diagnostics, and analyze health data; and computing devices such as smart phones. See [0030]-[0031] and [0095]-[0097].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “wherein pre-populating the first device…” and is dependent on claim 14. However, claim 14 does not recite a pre-populating step or limitation.
    
        
            
                                
            
        
    

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 15-19 further limit the “non-medical client device” of claim 14. However, claim 14 is directed to a “first device”, wherein the “first device” may (i.e. alternative claiming is presented in the limitations) be a medical device or a non-medical device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present enough showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,980,140 to Spencer et al. (hereinafter, “Spencer” – cited in the IDS filed 9/22/2021).
As per claim 1: Spencer discloses: A method for authorizing a first device to communicate with a second device, wherein one of the first device and the second device is a particular medical device for a patient and wherein the other one of the first device and the second device is a particular non-medical device associated with the patient (a system to provide secure connections and communications between an example computer system 102, an example controller 104, and an example device 106, wherein the device 106 can be a medical device and the controller 104 can be any computing device [Spencer, col. 6, lines 47-60; Fig. 1]), the method comprising: prior to the second device being authorized to communicate with the first device (the immediate portions of Spencer are performed before steps H and E, which are steps to securely pair the controller 104 and device 106 [Spencer, Fig. 1]): providing, by a cloud-based computing system (computer system 102 can be a cloud-based computer system [Spencer, col. 6, lines 50-53]), first identification information to the first device and storing the first identification information at the first device, wherein the first identification information identifies the second device (the computer system 102 transmits information, such as a public key for the device 106 and an authentication certificate for device 106, to the controller as indicated by step D [Spencer, col. 9, lines 43-51]); transmitting second identification information from the second device when the second device is prepared for use (a secure pairing process is performed between the controller 104 and device 106, which includes the device 106 generating and transmitting a message that includes information that is known to both, such as a device identifier 120, the device 106 and the controller 104 [Spencer, col. 10, lines 32-49; Fig. 1]); and processing the second identification information at the first device to automatically establish a secure communication link between the second device and the first device when the second identification information corresponds to the first identification information stored at the first device (when the controller receives the message, the controller verifies the authenticity of the message [Spencer, col. 10, lines 49-55]; this enables the controller 104 and device 106 to be paired by having common, shared information that is not available to the public [Spencer, col. 10, lines 20-25]).

As per claim 2: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein providing the identification information by the cloud-based computing system comprises: identifying the second device associated with the patient and retrieving the first identification information for the second device (the device 106 can be registered with the user account, such as adding an identifier for the user account to the device information 112 and/or adding a device identifier to the user information 114 and/or controller information 116 [Spencer, col. 13, lines 30-34]); storing the first identification information in association to an account for the patient (information 112 for the device 106 is stored in a data repository 110 that is accessible to computer system 102 [Spencer, col. 7, lines 62-66]); retrieving the first identification information for the second device when the account is accessed (the device 106 and the controller 104 can be programmed to restrict/prohibit transmitting private or confidential information (e.g., medical data, patient information, treatment models) with each other until the verification process (either directly or through referencing a list of verified devices/controller) and/or registration process has been completed [Spencer, col. 13, lines 37-43]); and prior to the second device being authorized to communicate with the first device, sending the first identification information to the first device of the patient to prepopulate the first device with the first identification information for the second device (the computer system 102 retrieves information for device 106 from the repository 110 and transmits the information to the controller as indicated by step D [Spencer, col. 9, lines 43-51]).

As per claim 3: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein the first identification information is pairing information that is used to automatically pair the second device with the first device (the controller 104 uses the information 124 for the device 106 to securely pair with controller 104 [Spencer, col. 9, lines 52-54]).

As per claim 4: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein the first identification information comprises a unique identification information set for the second device that comprises one or more of: a device serial number associated with the second device; a numeric identifier associated with the second device (various information of the device 106 is stored in the data repository, including a unique identifier, product information (e.g. model number), secure communication information (e.g. public key), authentication information (e.g. a certificate), and/or other appropriate information that can be used to communicate with the device 106 [Spencer, col. 8, lines 1-9]); a cryptographic public signature verification key with a corresponding unique private signing key that was previously stored in the second device; or a cryptographic private payload decryption key with a corresponding unique public encryption key that was previously stored at the second device (public keys (and corresponding private keys) for the controller 104 and the device 106 are obtained with their respective private keys in possession of the controller 104/device 106 [Spencer, col. 10, lines 32-55]).

As per claim 5: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein the cloud-based service provides the first device with wireless traffic encryption keys in addition to keying material used for identification and authentication (secure pairing can include authentication of the device 106 using a public key for the device 106 by signing and verifying messages between the device 106 and the controller 104; for example, the device 106 can have a private key that corresponds to the public key for the device 106, which has been provided to the controller 104 as part of the device information 124 [Spencer, col. 10, lines 32-38])

As per claim 6: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein the first device and the second device are required to complete a cryptographic challenge-response handshake process using the first identification information and the second identification information before a connection is established between the first device and the second device (the secure pairing can include authentication of the device 106 using a public key for the device 106 by signing and verifying messages between the device 106 and the controller 104 [Spencer, col. 10, lines 32-35]).

As per claim 10: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein the first device is the particular medical device and wherein the second device is the particular non-medical client device (the device 106 can also request controller information from computer system 102 in step G of Fig. 1 [Spencer, col. 11, lines 28-37]; thus, the mappings discussed in claim 1 would be swapped for claim 10, wherein the “first device” would be the device 106 and the “second device” would be the controller 104 in claim 10; ).

As per claim 11: Spencer discloses all limitations of claim 10. Furthermore, Spencer discloses: wherein the particular non-medical client device is configured to execute a medical control application that controls particular medical device (the controller 104 can be any computing device that communicates and control the device 106 [Spencer, col. 6, lines 47-67]).

As per claim 12: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein the second device is the particular medical device, and wherein the first device is the particular non-medical client device that is configured to execute a medical control application that controls the particular medical device (the device 106 can be a medical device and the controller 104 can be any computing device that communicates and control the device 106 [Spencer, col. 6, lines 47-67]).

As per claim 14: Claim 14 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 14 is directed to the first device corresponding to the first device in the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 14.

As per claim 15: Claim 15 incorporates all limitations of claim 14 and is a first device corresponding performing the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 14 are equally applicable to claim 15 and rejected for the same reasons.

As per claim 18: Claim 18 incorporates all limitations of claim 14 and is a first device corresponding performing the method of claim 13. Therefore, the arguments set forth above with respect to claims 13 and 14 are equally applicable to claim 18 and rejected for the same reasons.

As per claim 20: Claim 20 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 20 is directed to a wireless body area network for an insulin infusion system with devices performing the same method as claim 1. Spencer is directed to a computing architecture to provide secure connections and communication between medical devices, such as insulin delivery devices [Spencer, col. 1, lines 50-55]. Spencer further discloses the device 106 as a medical device, such as an insulin pump [Spencer, col. 6, lines 60-67]. Thus, the responses provided herein and for claim 1 are equally applicable to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of US 2018/0084106 to Li et al. (hereinafter, “Li”).
As per claim 7: Spencer discloses all limitations of claim 1. Furthermore, Spencer discloses: wherein transmitting the second identification information from the second device comprises: (a secure pairing process is performed between the controller 104 and device 106, which includes the device 106 generating and transmitting a message that includes information that is known to both, such as a device identifier 120, the device 106 and the controller 104 [Spencer, col. 10, lines 32-49; Fig. 1]); when the second identification information (when the controller receives the message, the controller verifies the authenticity of the message [Spencer, col. 10, lines 49-55]; this enables the controller 104 and device 106 to be paired by having common, shared information that is not available to the public [Spencer, col. 10, lines 20-25]).
Spencer does not disclose “broadcasting an association message from the second device, wherein the association message comprises the second identification information” as cited in the above strikethrough portions. However, Spencer does disclose and suggest the use of BLUETOOTH or Wi-Fi Direct connections as means for securely pairing devices [Spencer, col. 7, lines 33-38 & col. 10, lines 56-61]. BLUETOOTH is a well-known technology standard in the art. It inherently uses broadcast messages containing device identifiers to initiate connections. For example, see the BACKGROUND section of [Li, ¶4] that discloses some known features of BLUETOOTH technology. 
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement BLUETOOTH to securely pair the devices in Spencer. BLUETOOTH is a protocol that is designed for low power consumption, which would have been an essential requirement for the design of medical devices (e.g. device 106 in Spencer) to be small and unobtrusive.

As per claim 8: Spencer in view of Li discloses claim 7. The same motivation for incorporating Li with Spencer in claim 7 is also applicable to claim 8. Therefore, Spencer in view of Li disclose: wherein automatically associating the first device with the second device and establishing the secure communication link between the second device and the first device, comprises: sending, from the first device, another request with appropriate authentication information or first identification information to the second device; and processing, at the second device, the authentication information or the first identification information to determine whether the authentication information or the first identification information is valid; and when the authentication information or the first identification information is determined to be valid, automatically associating with the first device by establishing at least one shared security attribute between the first device and the second device to support secure communications over the secure communication link between that first device and the second device (“The controller 104 can be verified in a similar manner by device 106, for example, using a public key for the controller 104.” [Spencer, col. 10, lines 53-55] – thus, the same process, as performed in view of device 106 in claim 7, by the controller 104 is also performed).

As per claim 9: Spencer in view of Li disclose all limitations of claim 7. The same motivation for incorporating Li with Spencer in claim 7 is also applicable to claim 9. Therefore, Spencer in view of Li disclose: wherein the second identification information broadcast in each association message comprises at least one of (information 124 received by the controller 104 and the information 132 stored locally by the device 106 are used as shared secrets to enable secure pairing between the controller 104 and the device 106 [Spencer, col. 9, line 65 – col. 10, line 3]): a device serial number associated with the second device or other numeric identifier associated with the second device; a deterministic function of a device serial number associated with the second device or other numeric identifier associated with the second device; a random number; a timestamp or other non-recurring value; a cryptographic signature; the device serial number associated with the second device or other numeric identifier associated with the second device encrypted with a cryptographic key; the deterministic function of the device serial number associated with the second device or other numeric identifier associated with the second device encrypted with the cryptographic key; the random number encrypted with the cryptographic key; the timestamp or other non-recurring value encrypted with the cryptographic key; the device serial number associated with the second device or other numeric identifier associated with the second device encrypted with the cryptographic key and accompanied by a cryptographic signature; the deterministic function of the device serial number associated with the second device or other numeric identifier associated with the second device encrypted with the cryptographic key and accompanied by the cryptographic signature; the random number encrypted with the cryptographic key and accompanied by the cryptographic signature; and the timestamp or other non-recurring value encrypted with the cryptographic key and accompanied by the cryptographic signature (the information used include various details regarding the device 106 (e.g. unique identifier/serial number – “device serial number”, etc.) [Spencer, col. 7, line 66 – col. 8, line 12], user information [Spencer, col. 8, lines 13-33], and information about the controller [Spencer, col. 8, lines 34-58]).

As per claim 13: Spencer discloses all limitations of claim 1. The same motivation for incorporating Li with Spencer in claim 7 is also applicable to claim 13. Therefore, Spencer in view of Li disclose: wherein the first identification information for the second device is used by the first device, when the second device is within a threshold distance from the first device (BLUETOOTH operates within a preset distance to create a connection [Li, ¶5]), to identify the second device and automatically associate with the second device by establishing at least one shared security attribute between the first device and the second device to support secure communications over the secure communication link between the second device and the first device without additional authentication processing being performed by the first device (the controller 104 and device 106 is securely paired by having common, shared information that is not available to the public [Spencer, col. 10, lines 20-25]).

As per claim 16: Claim 16 incorporates all limitations of claim 14 and is a first device corresponding performing the method of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 14 are equally applicable to claim 16 and rejected for the same reasons.

As per claim 17: Claim 17 incorporates all limitations of claim 16 and is a first device corresponding performing the method of claim 8. Therefore, the arguments set forth above with respect to claims 8 and 16 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 19: Claim 19 incorporates all limitations of claim 16 and is a first device corresponding performing the method of claim 9. Therefore, the arguments set forth above with respect to claims 9 and 16 are equally applicable to claim 19 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0105840: Discloses secure pairing between two devices (a medical device and a controller) by employing an inductive antenna circuit.
US 2019/0349346: Discloses secure pairing between a sensor and an application provider apparatus with the assistance of a registry.
US 2014/0273824: Discloses secure pairing between an implantable device and a remote device using identification data received via an NFC device of the implantable device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-25-2022